Citation Nr: 1638763	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-08 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for an anxiety disorder.



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran served on active duty from May 1967 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana that in relevant part granted service connection for anxiety disorder and assigned an initial rating of 50 percent effective from November 3, 2008.

In September 2015 the Board remanded this issue to the Agency of Original Jurisdiction (AOJ) for additional development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

From November 3, 2008, the disability picture associated with the Veteran's psychiatric disability has most closely approximated occupational and social impairment with reduced reliability and productivity, but not in most areas.


CONCLUSION OF LAW

The requirements have not been met for an initial rating higher than 50 percent for anxiety disorder.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9413 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

The initial rating issue on appeal arises from an original grant of service connection.  In Dingess/Hartman v. Nicholson, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in regard to the issue has been satisfied.

Regarding VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained.   The Veteran's service treatment records and service personnel records were obtained, along with all identified and available post-service treatment records.   The AOJ submitted a request to the Social Security Agency (SSA) for disability records held by that agency, but SSA responded in writing that it has no records pertaining to the Veteran.  The Veteran has been advised of his entitlement to a hearing before the Board in support of his appeal but he declined such a hearing.  

In its September 2015 remand the Board directed the AOJ to afford the Veteran a VA medical examination in support of his claim for increased rating, which was performed in November 2015.  The Board finds there has been substantial compliance with the remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required).  The Board's remand instructed the examiner to note the Veteran's Global Assessment of Function (GAF) on examination, but the examiner stated in the examination report that he could not assign a GAF because the newly-implemented DSM 5 does not contemplate GAF as a diagnostic tool.  Thus, the omission of a GAF score does not constitute error on the part of the VA examiner.  The Board also finds the medical evidence of record provides sufficient basis for the Board to adjudicate the increased-rating issue presently on appeal.  

There is no indication of existing evidence that should be obtained before the Board adjudicates the claim on appeal.  In light of the foregoing, the Board finds VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Applicable Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.      See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Anxiety disorder is rated under the criteria of 38 C.F.R. § 4.130, Diagnostic Code (DC) 9413.  The rating criteria are as follows in relevant part.  

A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A rating of 100 percent is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behaviour; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.   

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The Mauerhan Court stated that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code; instead, the rating specialist is to consider all the symptoms of a claimant's condition that affect the level of occupational and social impairment and if the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, equivalent rating will be assigned.  Mauerhan, 436, 443.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty    in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational or school functioning (e.g., occasional truancy or theft within the household) but generally functioning pretty well and has some meaningful personal relationships.

The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Evidence and Analysis

The period under review begins November 3, 2008, the day service connection became effective.  

The Veteran had a VA mental disorders examination in April 2009, performed by a psychologist who reviewed the claims file.  The Veteran admitted a longstanding daily abuse of alcohol.  The Veteran stated he had a relationship with his adult children and that he had a few friends.  He admitted some history of fights, most recently five years earlier.  Mental status evaluation (MSE) showed the Veteran to be oriented times three.  Speech and psychomotor activity were unremarkable.  However, the Veteran's mood was agitated and dysphoric and his affect was constricted.  Attention was intact.  Thought process was unremarkable, as was thought content.  There were no delusions but the Veteran reported persistent auditory hallucinations.  There was no reported sleep impairment and there were no inappropriate behaviors.  Judgment was unremarkable (the Veteran understood the consequences of his behavior) but insight was impaired (the Veteran partially understood he had a problem).  There was no obsessive/ritualistic behavior and no reported panic attacks.  The Veteran denied homicidal or suicidal ideation.  Impulse control was fair; episodes of violence as noted above (most recently five years earlier).  The Veteran was considered able to maintain hygiene and to have no impairment in activities of daily living.  Remote and recent memory was normal, but immediate memory was mildly impaired.  The examiner noted the Veteran was not working, having retired from the railroad in 2006 due to physical problems (shoulder, elbow and wrist difficulties).  The examiner did not diagnose PTSD; rather, the examiner diagnosed anxiety disorder not otherwise specified (NOS) and alcohol dependence, and assigned a current GAF of 62.  The examiner stated the Veteran's psychiatric symptoms were currently moderately impairing his social functioning; occupational impairment was not assessed because the Veteran had not worked since 2006.  The psychologist stated the occupational and social impairment related to the Veteran's disability equates to reduced reliability and productivity, thus essentially endorsing a 50 percent rating for current symptoms.       

In January 2014 the Veteran presented to the VA medical center stating he believed he was depressed.  However, he denied suicidal or homicidal ideation and announced the intention to work it out on his own.

In September 2014 the Veteran presented to the VA medical center complaining of depression, insomnia and lack of energy and motivation.  He also felt he had become "moodier" of late.  The Veteran had taken Wellbutrin in the past but was amenable to trying something else, especially if it would help his daytime energy.  The clinician suggested the Veteran try a regimen of venlafaxine and scheduled telephonic follow-up.

In a subsequent September 2014 VA mental health telephone encounter the Veteran endorsed depressive symptoms (little interest or pleasure, feeling down or hopeless, sleep impairment, feeling bad about himself, trouble concentrating and restlessness).  He denied suicidal or homicidal ideation.  He reported that he had been depressed for 10-15 years but had not been prescribed an antidepressant; the clinician ordered venlafaxine and the Veteran agreed to try that medication.

In an October 2014 VA mental health telephone encounter the Veteran endorsed depressed mood, lack of interest, insomnia and fatigue as well as intermittent periods of feeling bad about himself; he reported compliance with venlafaxine without side effects and denied thoughts of self-harm.  In November 2014 he notified his VA mental health providers that he had stopped taking venlafaxine because it made him feel funny and caused bad dreams.  In December 2014 the Veteran notified the VA Depression Care Management clinic that he was doing okay off his psychotropic medications and declined further calls; he was accordingly discharged from the program. 

The Veteran had a VA compensation and pension examination in November 2015, performed by a psychologist who reviewed the file.  The Veteran stated he has some friends but not too many; he spends most of his time tending his land and riding his motorcycle.  The Veteran reported having to take early retirement from the railroad due to multiple medical conditions and several operations on his shoulders and arms; the railroad awarded the Veteran disability because there were no light-duty jobs for him to do.  The examiner noted the Veteran had a brief period of VA treatment but had self-discharged and is not currently taking medications.  The Veteran admitted he drinks alcohol and smokes cannabis daily.  MSE showed the Veteran to be oriented time three.  Appearance, speech, psychomotor, affect, thought processes and thought content were all normal.  The Veteran's mood was euthymic and eye contact was good.  Attention and concentration were intact.  Abstract reasoning was intact; memory was grossly normal.  The Veteran denied hallucinations or delusions, difficulty maintaining hygiene, episodes of violence, impulsivity or inappropriate behavior.  Judgment and insight appeared to be adequate.  The examiner stated that for rating purposes the Veteran exhibited the following symptoms: depressed mood, chronic sleep impairment and disturbances of motivation and mood; he also demonstrated irritability and social avoidance.

The examiner diagnosed major depressive disorder, moderate alcohol use disorder and moderate cannabis use disorder.  The examiner stated the symptoms of these three disorders are overlapping and mutually exacerbating, so it is not possible to differentiate between those symptoms.  The examiner stated that the occupational and social impairment associated with the Veteran's disorder approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  (The Board notes that this is the standard under the General Rating Formula for Mental Disorders for a 30 percent evaluation.)   On the specific question of occupational functioning, the examiner stated that the Veteran's psychiatric diagnoses in and of themselves do not appear to result in significant occupational dysfunction, but this is somewhat speculative since the Veteran had not attempted to work since he retired from the railroad in 2006 and there is accordingly no empirical data.  In that regard, the examiner noted the Veteran had retired from the railroad solely due to physical problems and had no apparent workplace problem due to mental issues prior to that retirement.

In November 2015 the Veteran submitted a work history stating that he had worked a number of jobs after separation from service due to conflicts with management.  In the late 1980s the Veteran successfully participated in an apprenticeship for pipefitter/sheet metal work but experienced hostility from other workers and supervisors, especially those who had been to Vietnam and looked down on the Veteran for having served in the Navy.  In support of his claim he submitted a statement from Mr. JEH stating that in 1990-91 the chairman of the local labor union approached Mr. JEH and asked him to sign a petition barring the Veteran from working in the machinist craft.  (The Board notes at this point that the Veteran's medical treatment record from the railroad reflects a hire date in August 1983, indicating that the Veteran had been employed by the railroad for approximately 23 years before his disability retirement in 2006; the medical treatment records from the railroad are silent in regard to any psychiatric symptoms or issues during the Veteran's employment with that agency.)  

On review of the evidence above, the Board finds the Veteran's disability has more closely approximated the criteria for the currently-assigned 50 percent rating throughout the period under review.  A higher 70 percent rating is predicated on a claimant having deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  In this case the Veteran is shown to have deficiencies in mood, as documented in MSEs, but there is no demonstrated deficiency in the other areas envisioned by the rating criteria.  Similarly, of the characteristic symptoms associated with the 70 percent rating schedule, the Veteran has reported only one (difficulty in adapting to stressful circumstances); even affording the Veteran full credibility in reporting this symptom (which was not endorsed by either VA examination) it is not sufficient by itself to show entitlement to higher evaluation, especially when both VA examiners found the Veteran's disability to more closely approximate the current 50 percent level of disability (examination in April 2009) or even a lower 30 percent level of disability (examination in November 2015). 

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence cited above the Board has carefully considered the lay evidence offered by the Veteran in the form of his correspondence to VA and his statements to various medical providers and examiners.

The Board must consider the purpose for which lay evidence is offered.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  In this case, the Veteran's lay evidence is offered to show that his symptoms warrant a higher rate of disability compensation.  In that regard, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, the Veteran has not demonstrated an actual higher level of social and occupational impairment; rather, he simply asserts his opinion that he is entitled to a higher rate of compensation.  The Board places a higher probative value on the medical evidence of record, especially the MSEs that carefully documented the Veteran's observed level of cognitive and behavioral functioning.   

The Board has considered the GAF assigned during the period, which was 62 in April 2009; no other GAF was assigned.  GAF in the range of 61 to 70 indicates mild symptoms and thus does not suggest impairment at a level greater than that envisioned by the 50 percent rating.     

The Board has also considered whether the Veteran's disability on appeal presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

As noted below, the rating criteria in this case reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  Id. at 115. 

The schedular rating criteria for mental disorders reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Also, the Board has considered all psychiatric symptomology in determining the Veteran's functional impairment, not just the symptoms listed in the rating criteria.  Mauerhan, 16 Vet. App. 436.  The Board finds the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is accordingly adequate.  Thun, 22 Vet. App. 111, 115.  Consequently, referral for extraschedular consideration is not warranted. 

A request for a total disability rating based on individual unemployability (TDIU) is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).   In this case, the evidence pertaining to employability shows the Veteran received a disability retirement from the railroad due to physical injuries to the shoulders and elbows; there is no indication that the Veteran's psychiatric symptoms caused his to lose his job with the railroad or cause him to be presently unemployable.  Further, a Report of Contact dated in June 2012, during the period under review, shows the RO asked the Veteran if he wanted to file a claim for TDIU but the Veteran responded that he did not want to claim TDIU at that time.  The Board accordingly finds that a claim for TDIU is not raised by the increased-rating issue on appeal.

Based on the evidence and analysis above the Board finds the requirements for an initial evaluation in excess of 50 percent have not been meet.  Accordingly, the claim must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.


ORDER

An initial evaluation in excess of 50 percent for an anxiety disorder is denied.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


